       Case 5:18-cv-05814-BLF Document 50 Filed 03/25/19 Page 1 of 3



 1   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 2   JACOB M. HEATH (SBN 238959)
     jheath@orrick.com
 3   WILL MELEHANI (SBN 285916)
     wmelehani@orrick.com
 4   JOHANNA L. JACOB (SBN 286796)
     jjacob@orrick.com
 5   ORRICK, HERRINGTON & SUTCLIFFE LLP
     405 Howard Street
 6   San Francisco, CA 94105
     Telephone:    +1-415-773-5700
 7   Facsimile:    +1-415-773-5759
 8   Attorneys for Plaintiff
     POYNT CORPORATION
 9
10                                UNITED STATES DISTRICT COURT

11                          NORTHERN DISTRICT OF CALIFORNIA

12                                     SAN JOSE DIVISION

13

14   POYNT CORPORATION,                           Case No. 5:18-cv-05814 BLF
15                   Plaintiff,                   PLAINTIFF POYNT CORPORATION’S
                                                  ADMINISTRATIVE MOTION TO FILE
16         v.                                     UNDER SEAL EXHIBITS B, C, AND D
                                                  TO THE FIRST AMENDED
17   INNOWI, INC,                                 COMPLAINT
18                   Defendant.                   Date:
                                                  Time:
19                                                Courtroom: 3, 5th Floor
                                                  Judge: Hon. Beth L. Freeman
20

21

22

23

24

25

26

27

28
                                                               PLAINTIFF POYNT’S ADMINISTRATIVE
                                                                     MOTION TO FILE UNDER SEAL
                                                                              5:18-CV-05814 BLF
        Case 5:18-cv-05814-BLF Document 50 Filed 03/25/19 Page 2 of 3



 1          Pursuant to Civil Local Rules 7-11 and 79-5, Plaintiff Poynt Corporation (“Plaintiff” or

 2   “Poynt”) respectfully submits this administrative motion (“Administrative Motion”) asking the

 3   Court for permission to file under seal the following exhibits to Plaintiff’s First Amended

 4   Complaint for Damages and Equitable Relief (“First Amended Complaint”):

 5                          DOCUMENT                  PORTIONS OF DOCUMENT
 6                                                           TO BE SEALED
                    Exhibit B                        Entire document
 7                  Exhibit C                        Entire document
                    Exhibit D                        Entire document
 8

 9          Plaintiff previously filed the entirety of Exhibits B, C and D to its original Complaint

10   under seal on September 21, 2018, along with its administrative motion to seal. See Dkt. 3. The

11   Court granted the administrative motion and ordered Exhibits B, C and D to Plaintiff’s original

12   Complaint under seal on October 4, 2018. See Dkt. 15. Innowi has not challenged the sealing

13   order at Dkt. 15. Melehani Decl. ¶5. This current Administrative Motion seeks to seal the same

14   exhibits currently maintained under seal by the Court. See Dkt. 15 and Melehani Decl. ¶¶ 1, 3.

15   The actions requested and the reasons supporting this Administrative Motion are set for below

16   and are the same to the administrative motion filed on September 21, 2018 at Dkt 3. Melehani

17   Decl. ¶ 3. This Administrative Motion is further supported by the Declaration of Will Melehani in

18   Support of Plaintiff Poynt Corporation’s Administrative Motion to File Under Seal (“Declaration

19   of Melehani”) filed concurrently herewith, and the Declaration of Osama Bedier in Support of

20   Plaintiff Poynt Corporation’s Administrative Motion to File Under Seal Exhibits B, C and D to

21   the Complaint (“Declaration of Bedier”) filed on September 21, 2018 at Dkt. 3-1.

22          Plaintiff respectfully requests permission to file Exhibit B to the Complaint under seal

23   because it is a confidential contract between the Plaintiff and Whizz Systems, Inc./Defendant

24   Innowi, Inc. The agreement contains specific information regarding Poynt’s goals and

25   requirements for the development project, including cost requirements, production cycles,

26   payment structures and other related financial information. The publication of this information

27   would be harmful to Poynt as it would permit Poynt’s future contractors to have a more favorable

28   negotiating position against Poynt in future dealings, and would allow Poynt’s competitors to
                                                                         PLAINTIFF POYNT’S ADMINISTRATIVE
                                                    -1-                        MOTION TO FILE UNDER SEAL
                                                                                        5:18-CV-05814 BLF
        Case 5:18-cv-05814-BLF Document 50 Filed 03/25/19 Page 3 of 3



 1   infer information about its costs and thereby gain an unfair pricing advantage. The sensitive

 2   information is also only tangentially related to the merits of this case, as the allegations of breach

 3   pertain to a single clause in this contract regarding ownership of intellectual property, which has

 4   been detailed in the Complaint. See Declaration of Bedier ¶¶ 2, 3.

 5          Plaintiff also respectfully requests permission to file Exhibits C and D under seal. These

 6   exhibits are draft agreements pertaining the termination of the development project specified in

 7   Exhibit B and their public disclosure would be harmful to Poynt for the same reasons. See

 8   Declaration of Bedier ¶¶ 4, 5.

 9          Pursuant to Civ. L.R. 79-5(e), and in support of this motion, the Declaration of Melehani
10   and a Proposed Order are filed concurrently herewith. In addition, the Declaration of Bedier filed

11   on September 21, 2018 (Dkt. 3-1) further supports this Motion.

12          Accordingly, Plaintiff respectfully requests that the Court grant this motion for

13   administrative relief and allow Exhibits B, C, and D to the First Amended Complaint to be

14   maintained under seal and not be placed in the public record. The proposed sealing of the exhibits

15   is narrowly tailored. No less restrictive means exist to achieve this overriding interest.

16

17   Dated: March 25, 2019                                ORRICK, HERRINGTON & SUTCLIFFE LLP
18

19                                                        By:            /s/ Clement Seth Roberts
                                                                      CLEMENT SETH ROBERTS
20                                                                         JACOB M. HEATH
                                                                            WILL MELEHANI
21                                                                        JOHANNA L. JACOB
                                                                 Attorneys for Plaintiff Poynt Corporation
22

23

24

25

26

27

28
                                                                           PLAINTIFF POYNT’S ADMINISTRATIVE
                                                      -2-                        MOTION TO FILE UNDER SEAL
                                                                                          5:18-CV-05814 BLF
